ACCEPTED
                                                                                                                  03-14-00236-CR
                                                                                                                         4729791
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS
                                             TRACY D. CLUCK                                                   4/1/2015 2:22:26 PM
                                                                                                                JEFFREY D. KYLE
                                                     ATTORNEY AT LAW
                                                                                                                           CLERK
                                                       Post Office Box 855
Telephone (512) 264-9997                         Dripping Springs, Texas 78620                     Toll Free (866) 380-9997

                                                                                                FILED IN
                                                                                         3rd COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         4/1/2015 2:22:26 PM
                                                       April 1,2015                        JEFFREY D. KYLE
                                                                                                 Clerk
             Third Court of AoDeals
             P.O. Box 12547
             Austin, TX 78711

                       Re:    Kevin Todd Hardin v. The State of Texas; No. 03-14-00236-CR;
                              In The Tnird Court of Appeals—Ausuu

             To The Honorable Court,

                     This letter certifies that I have, on March 25, 2015, forwarded a copy of the
             opinion and judgment, along with notification of appellant's right to file a pro se petition
             for discretionary review under Rule 68, to Appellant, Kevin Todd Hardin, by certified
             mail, return-receipt requested, to his last known address (per TDCJ website 3/25/2015).

                     Attached hereto you will find a copy of the letter sent to Appellant, a certified
             mail receipt and return receipt, in compliance with Rule 48.4.

                       Please let me know if the court requires anything further in this regard.


                                                               Respectfully submitted,



                                                               Tracy
                                                               Attorney for Appellant
                                                               Kevin Todd Hardin




             Enclosure
                                         TRACY D. CLUCK
                                                  ATTORNEY AT LAW                             (COPY)
                                                    Post Office Box 855
Telephone (512) 264-9997                      Dripping Springs, Texas 78620                     TolfFree (866) 380-9997




                                                  March 25, 2015


             Kevin Todd Hardin, TDCJ #01920319
             TDCJ—Mark W. Michael Unit
             2664 FM 2054
             Tennessee Colony, TX 75886

                      Re:   Kevin Todd Hardin v. The State of Texas; 03-14-00236-CR; In The Court
                            of Appeals for the Third District of Texas-—Austin

             Dear Mr. Hardin,
                                                                              j
                     Enclosed you will find a copy of the judgment and memorandum opinion of the
             Third Court of Appeal at Austin affirming your conviction. I am sorry that the decision
             of the appellate court is not favorable for you. While the appeals court agreed with the
             argument I made in your brief—that the argument made to the jury by the prosecutor was
             improper—they found the error to be harmless and thus affirmed your conviction and
             sentence.

                     My appointment does not include filing a petition for discretionary review with
             the Texas Court of Criminal Appeals to appeal the decision of the Third Court of
             Appeals. You have a right to file a petition for discretionary review with the Texas Court
             of Criminal Appeals under Rule 68 of the Texas Rules of Appellate Procedure (the Texas
             Rules of Appellate Procedure, which sets out the rules for filing a petition for
             discretionary review with the Court of Criminal Appeals, should be available to you in
             the prison law library). The address for the Texas Court of Criminal Appeals is P. O.
             Box 12308, Austin, Texas 78711. If you desire to do this you will need to either hire an
             attorney to do this for you or do this yourself (this is called pro se). This must be done
             within thirty days of the date of the Court of Appeals judgment. However, you may
             request a sixty-day extension, which is usually granted (a first extension is generally
             routinely granted by the Court). Unlike your first appeal to the Court of Appeals, the
             Texas Court of Criminal Appeals, which is the highest appellate court for criminal
             matters in the state, is not required to accept your appeal.

                    I am reviewing the opinion and may be seeking a re-hearing or en banc
             reconsideration in the Third Court of Appeals. I will write and let you know if I do so on
             your behalf. However, if you desire to file a petition for discretionary review with the
             Texas Court of Criminal Appeals you should do so within the time periods set out above.
                                    I only briefed the issues that I believed could be successful on direct appeal and
                            that were properly preserved for appellate review by your trial counsel. There may be
                            other issues that you can raise by a writ of habeas corpus. I am not appointed to do a writ
                            for you and you are not entitled to an appointed lawyer for a writ. You will need to hire a
                            lawyer to help you with a writ or pursue it yourself.

                                    I am enclosing a CD of your trial record—which includes both the Reporter's
                            Record and the Clerk's Record (this is how the records ara provided to me—I do not have
                            the ability to print these out for you in my office). You may also request a written copy
                            of your record from the Burnet County District Clerk, 1701 E. Polk, Ste. 90, Burnet,
                            Texas 78611. Please let me know if you need my help in obtaining your record.

                                           I am also enclosing a copy of the State's Brief that was filed in your case.

                                           Please let me know if you have any questions or if 1 can be of any assistance.


                                                                                            With kindest regards,



                                                                                            Tracy D. Cluck




                                                                                                                            m
                                                                                                                            rr

                            Enclosures
                                                                                                                            SI
                                                                                                                            m
                                                                                                                            -o I
                                                                                                                            in
                            U.S. Mail, CMRRR # 7012 1010 0000 6556 3593
                                                                                                                            •


        U.S. Postal Service™
                                                                                                                            o
        CERTIFIED MAIL™ RECEIPT
m      (Domestic Mail Only; No Insurance Coverage Provided)                                                                 a
tr
LT)    For delivery information visit our website                <ww.usps.oor-
                                                                                                                             ru
m           TENNESSEE M j f l Y ©            ft
                                                                                                                                a
JI
LT)
LT)




                                                                                                                                       o
                                                                                                                                       CM
                                                                                                                                    8 >.
                                                                                                                                    &
                                                                                                                                    <u
                                                                                                                            %- <n
      SentTo
ru                                                                                                                                     00
                                                                                   T
      Street, Apt. No.; —    _    „    _          ,—-.
•                                                                                                                           z
                                                                                                                                    £ co
r-    orPOBoxNo. 2j>        Q<{       &v\„         Z     &   S    ^
                                                                                                                                       £
                                                                                                                                        o
                                                                                                                            St         Li.
                                                                                                                                       w
      PS Form 3800, August 2006                              See Reverse for Instructions                                              a.